                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

KENNETH BOATMAN d/b/a BOATMAN                  )
AUTOMOTIVE,                                    )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )           No. 3:17-CV-536-PLR-HBG
                                               )
COMCAST OF THE SOUTH, L.P., and                )
COMCAST OF THE SOUTH,                          )
                                               )
              Defendants.                      )

                              MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court are the following Motions: (1) Plaintiff’s Motion in Limine to

Exclude Terry Orr [Doc. 72]; (2) Plaintiff’s Motion in Limine to Exclude Richard Green and

Supplemented Motion [Docs. 74, 75], (3) Plaintiff’s Motion in Limine to Exclude Tracey Bellamy

[Doc. 83]; (4) Plaintiff’s Motion in Limine to Exclude Harold Detherage and Donald Hoffman

[Doc. 85]; (5) Defendants’ Motion in Limine to Exclude Roger Goins [Doc. 90]; (6) Defendants’

Motion in Limine to Exclude Scott Huggins and Kenneth Boatman [Doc. 92]; (7) Defendants’

Motion in Limine to Exclude Carl Lundin [Doc. 94]; (8) Defendants’ Motion in Limine to Exclude

Tim Dunn [Doc. 96]; and Defendants’ Motion to Strike Dunn’s Expert Reports [Doc. 98]. 1

       The Court held a hearing pursuant to Daubert v. Merrell Dow Pharma., Inc., 509 U.S. 579,

589 (1993) on November 4, 2019.      Attorney Luis Bustamante appeared on behalf of Plaintiff.


       1
         The Court notes that [Doc. 98] was filed as a brief in support of Defendants’ Motion in
Limine to Exclude Tim Dunn [96]. The brief, however, requested that the Court strike Tim Dunn’s
report pursuant to Federal Rule of Civil Procedure 37. Thus, the Court will treat [Doc. 98] as a
motion.
Attorneys Christian Laycock and William Johnson appeared on behalf of Defendants. During the

Daubert hearing, the Court also heard testimony from Tim Dunn, Donald Hoffman, Roger Goins,

and Carl Lundin. Accordingly, for the reasons stated below, the Court GRANTS IN PART

Plaintiff’s Motions [Docs. 72, 83], DENIES AS MOOT Plaintiff’s Motion in Limine to Exclude

Richard Green and the Supplemented Motion [Docs. 74, 75], Defendants’ Motion in Limine to

Exclude Scott Huggins and Kenneth Boatman [Doc. 92], and Defendants’ Motion to Strike Dunn’s

Expert Reports [Doc. 98] and DENIES all remaining Motions [Docs. 85, 90, 94 and 96].

I.      BACKGROUND

       The Complaint in this case was filed on December 15, 2017, and later amended on April

16, 2018. [Doc. 20]. The Amended Complaint states Plaintiff was the owner and operator of an

automotive repair and restoration shop in Knoxville, Tennessee. [Id. at ¶ 7]. On June 16, 2017,

Defendants’ installer, Blake Hearn (“Hearn”), arrived at Plaintiff’s facility to install internet,

television, and make telephone upgrades. [Id. at ¶ 11]. During the course of installation, Hearn

informed Plaintiff that a much larger cable would need to be installed from the road into the office

area due to the lack of a signal strength. [Id.]. Hearn drilled a new, large hole for the cable to

enter from outside the building into the upstairs breakroom. [Id.]. After drilling the larger hole

for the service cable to be installed, the installer placed a new modem within the office area,

hooked up the equipment, and advised Plaintiff that the installation was complete. [Id.].

       Three days later, on June 19, 2017, Plaintiff received a telephone call from a 911 dispatcher

indicating that the building was on fire and that the fire department has responded to a slow,

smoldering fire. [Id. at ¶ 13]. The fire had consumed a major portion of the structure, destroying

the contents of Plaintiff’s business operations and causing a total and/or partial loss of numerous

vehicles that were in the process of restoration. [Id.]. Plaintiff alleges that he sustained property



                                                 2
losses, including leasehold improvements, contents, business interruption, loss of work in progress

and is subject to the imposition of damages due to the loss of customers’ property. [Id. at ¶ 14].

       The Amended Complaint alleges that the fire loss and damages were proximately caused

by Defendants’ negligence through the acts and/or omissions of its installer. [Id. at ¶ 16].

Specifically, the Amended Complaint states that Defendants’ cable installation included the

operation of drilling through metal into a combustible wall space, which by definition constitutes

“hot work.” [Id.]. The Amended Complaint alleges a number of negligent acts, including actions

that are contrary to the National Fire Protection Association 51B, “Standard for Fire Protection

During Welding, Cutting, and Other Hot Work.” [Id.].

II.    SUMMARY OF THE TESTIMONY

       The following experts testified at the Daubert hearing: Tim Dunn, Donald Hoffman, Roger

Goins, and Carl Lundin. A summary of their testimony follows.

       A.      Tim Dunn

       Tim Dunn is a professional engineer and a certified fire and explosion investigator, retained

by Plaintiff. Dunn opines that the fire in Boatman Automotive likely started in the upstairs storage

closet above the office and was the result of hot work associated with the RG-11 cable installation

by the Comcast technician. [Doc. 96-3 at 8].

       During the Daubert hearing, Dunn testified that he is a chemical engineer, specializing in

the forensic field of fires, explosions, and other incidents that are related to fuel gases. He is board

certified with the National Association of Forensic Engineers and is licensed as a registered

professional engineer in several states. In conducting investigations, he follows the National Fire

Protection Association (“NFPA”) 921. He followed NFPA 921 in this case, including the scientific

method with which the NFPA 921 adopts. He explained his investigation as follows:



                                                   3
                Well, as an overview, I visited the site on first – on July 6, 2017.
                And I made an inspection, evaluated the damages, looked at the
                various aspects of the fire to determine an origin where the fire
                started and a cause for the fire. Then afterwards, there has been
                previous investigators present. I spoke with them on the phone on
                July 11, I believe that was Captain Whitaker of the Knoxville Fire
                Department. And also Anthony Fultz, another investigator,
                independent investigator. I returned to the site on [August] 10, as I
                recall of 2017. There was a joint inspection.

        He also interviewed Plaintiff, Plaintiff’s daughter, and Gerald Johnson, the witness who

contacted dispatch. Based on the information Dunn gathered, he opines that the break room had

burned and collapsed and that there were flames inside the office area, which was directly below

the break room. He also testified that in the course of his investigations, he utilized certain

publications, including NFPA 51B, which pertains to hot work, the NFPA fire journal, and a

Tennessee statute. He also reviewed documents from Defendants, including instructions that

pertain to the installation of the cable.

        Dunn testified that the drilling that occurred is considered hot work and that the heat and

sparks created by the drilling can cause a fire or an explosion. He stated that he did not need to

perform any testing and that in his experience, drilling through steel can cause sparks and elevated

heat. He stated that he considered other various causes of the fire pursuant to NFPA 921. For

example, he considered lightning strikes, but he was able to determine that there were no lightning

strikes within the proximity of the building. He stated that he was able to reconstruct the area

where the fire occurred using photographs and conversations with Sammy Dyer. 2 Dunn testified

that the hole in the wall was caused by drilling because of the smooth, finished edge.

        In addition, Dunn testified he reviewed photographs and remnants of the building to

determine the extent of the heat that had been generated during the fire. He explained that there


        2
          Sammy Dyer was Plaintiff’s employee, who testified that he heard Hearn drilling “ten,
twelve, fifteen minutes.” [Doc. 85-6 at 2]. He testified that Hearn did not drill continuously. [Id.].

                                                  4
were gaps in the roof as a result of the fire and that the walls had buckled, especially the upper

wall section directly against the break room storage space. There was also buckling downstairs in

the office area from the exterior siding. Dunn stated that there was comparable damage to the

exterior door frame and the door.

       Dunn testified that he was able to determine an approximate temperature of the fire. He

testified that steel will not melt in a normal fire and that the fire has to be over 2000º before steel

will melt. He explained that steel will show buckling under 2000º, but it will melt at 2600º to

2700º Fahrenheit. He explained that aluminum melts between 900º to 1100º. He opines that the

fire inside the office was approximately 1600º to 1800º Fahrenheit.

       Dunn testified that he did not do any arc mapping. He explained that arc mapping means

examining the wiring itself or any of the electrical activity to determine whether there are any signs

of arcing. He explained that it is a tool to determine where the fire initiated, and it sometimes

provides a good point of reference as to where the fire extended. Here, Dunn testified that he

examined the wiring in the office area downstairs and saw that the circuit was still in place, and he

also examined the overhead wiring in the upstairs bream room. He testified that he found no signs

of electrical arcing. He testified that he did find possible electrical arcing at a junction box, which

was part of the wiring circuit that supplied the outdoor light. The wiring was where the hot work

had occurred. He also spoke with Captain Whitaker and Anthony Fultz, who both inspected the

building, and they did not believe the fire to be of electrical origin.

       Dunn testified that the main tenant for hot work is trying to avoid it and that in this case,

hot work could have been avoided by splicing the RG11 cable outside. Dunn stated that he also

examined the door and opined that it had been forced open by the load that was exerted by the

weight of the building once it began to feel the strain of the fire and with the buckling from the



                                                   5
walls that occurred. He stated that the evidence was consistent with the door being mechanically

forced opened from the load exerted on it. The door also matched the bowing that was part of the

door frame and the mechanical damage on the door hinges.

        Dunn stated that he did not believe that the fire was incendiary. He stated that no samples

of ignitable liquid had been collected and that Captain Whitaker and Anthony Fultz did not find

any electrical evidence. Dunn stated that he arrived at a different conclusion than Captain

Whitaker and Anthony Fultz. Dunn believes that the fire started upstairs in the closet. He

disagreed that the fire started downstairs, explaining that there was a water heater and plastic tubing

that did not show any fire damage. Dunn testified that in his opinion, the smoldering fire was

caused by drilling through steel and wood and that the sawdust nestled into the insulation. He said

according to the NFPA 921, a smoldering fire is unpredictable; and it cannot be found, especially

within a sandwiched wall; and that it can take its own time with respect to turning into a flaming

fire.

        On cross examination, Dunn testified that Captain Whitaker and Anthony Fultz disagree

with him regarding the origin of the fire. He testified that the temperature of the fragments would

have had to been over 400º Fahrenheit. He did not test to determine the temperature. He said that

the fragments would not get any hotter and that they would cool.

        With respect to the door, Dunn stated that his theory is that the hasp unrolled due to the

pressure put on it from the load above the door. He does not have any information regarding the

weight of the load or what it would take for the hasp to unfurl. He stated that he does not know

how much load was on the door or how much it would take to bow the door. He explained that it

was a combination of the weight of the building and the tensile strength being lost from the

temperature of the fire. He acknowledged that he is not a structural engineer. He explained that



                                                  6
he evaluated the physical evidence to reach his conclusion regarding the door. Dunn testified that

if the ceiling were still intact in the office, that would lead him to think that the fire was in the

office and not upstairs.

       On re-direct examination, Dunn testified that he participated in a telephone call with

several firefighters and no one mentioned in the meeting that the ceiling had collapsed before they

arrived.

       B.         Donald Hoffman

       Donald Hoffman, Ph.D., (“Dr. Hoffman”) is a senior scientist with Safety Engineering

Laboratories, Inc., a professional engineer, and a certified fire investigator. [Doc. 85-1. at 9].

Defendants retained Dr. Hoffman to perform a scientific and engineering analysis of the fire. [Id.].

       During the Daubert hearing, Dr. Hoffman testified that he has been investigating the cause

and origin of fires since 1988. Dr. Hoffman stated that an engineering analysis of a fire uses math

and science to analyze a fire, the progress of the fire, and the growth spread to determine origin

and/or cause. 3

       With respect to his tests, Dr. Hoffman explained that he did not use the siding from

Plaintiff’s building because there was not enough siding to test. With respect to the material, he

explained that he used a 26-gauge siding attached to a wood frame. He then placed a target of

paper underneath the siding and proceeded to drill multiple holes using a thermal imaging camera

to demonstrate that the drilling of the steel siding would not produce particles that could ignite.

He explained that the 26-gauge siding is consistent with the 26-gauge steel on the building that he

measured during the artifact inspection.



       3
          During the hearing, Dr. Hoffman testified what he learned during his scene inspection.
Plaintiff’s Motion, however, only raises challenges to the testing conducted by Dr. Hoffman.
Therefore, the Court will not summarize this portion of his testimony.

                                                 7
          With respect to the size of the drill bit, Dr. Hoffman testified that he used a larger drill bit

to generate more heat. He further testified that the diameter of the drill bit does not materially

impact the testing and that a bigger drill bit only created a fifteen-degree temperature difference,

which is insufficient to generate the heat needed to start a fire. He further testified that ambient

temperatures of the testing area did not impact his determination that the drilling was not a

competent ignition source. He explained, “Commonly what we do for ambient temperatures is we

can take Delta, which means if you’re ten degrees higher, you add ten degrees to your results. It’s

the same result. If it’s ten degrees lower than what you tested at, you subtract ten degrees. In any

case, we’re hundreds of degrees off, not tens of degrees, so it doesn’t matter.”

          With respect to the sharpness of the drill bit, Dr. Hoffman stated that he took that into

consideration and that a sharper drill bit generates additional and larger wood particles. Dr.

Hoffman stated that the testing was done using a worst case scenario design.

          On cross examination, Dr. Hoffman disagreed that the material he used for testing was

different than the sheet metal siding on Boatman’s Automotive. Dr. Hoffman explained that the

minimum thickness that the 26-gauge sheet of metal can be is .0187. He agreed that the size of

the drill bit he used was not a three-eighth inch drill bit and that he did not get a sample drill bit

from Comcast. Dr. Hoffman testified that it is possible that it could take more effort to drill through

the same piece of metal with a dull drill bit. He testified that it is reasonable to think that the longer

someone drills the higher temperature it will generate. He stated, however, that there is a limit on

the temperature that can be generated and dissipated. The purpose of his testing was to determine

that limit. He testified that he did not drill for five to fifteen minutes because such a drilling time

is inconsistent with the physical evidence. He determined that drilling is not a competent thermal

source.



                                                     8
       Dr. Hoffman testified that in his experience, drilling does not cause sparks. He stated that

he has used a drill, and it has caused sparks in certain metals but not on sheet metal siding. In this

case, he explained, “We drilled it multiple times using a drill under multiple scenarios to try to get

the temperatures as high as we could under multiple conditions of drilling, including increasing

the temperature of the drill. It doesn’t come anywhere near the temperature of the drill. It doesn’t

come anywhere near the temperature you need for the ignition source of wood.” He explained that

he tested according to the conditions that he was aware of and which were consistent with the

physical evidence and the data. He explained, “And we recorded it under the worst-case scenario

to try and determine the temperatures. We correlated that with the ignition temperatures of wood.

It’s nowhere near the ignition temperature of wood. Not a competent ignition source.”

       With respect to how long he drilled, Dr. Hoffman acknowledged that he did not drill for

five to fifteen minutes because this time range is inconsistent with the evidence. Dr. Hoffman

testified that in his second test, he drilled through metal, insulation, and a wood board. He did not

drill through the OSB board because the drill bit does not get anywhere near the temperature to

ignite the OSB board, and no one recalls how the drilling was performed. He continued, “I

measured the maximum temperatures that you could get on the drill and the drill bit and the drilling

particles and found them to be way below the ignition temperature of sawdust or wood.” He

testified that from his testing, there were particles in the insulation, but not enough sawdust to

spread or ignite a fire. He testified that his tests demonstrate that NFPA 51B does not apply. He

explained that NFPA 51B recognizes sparks from welding and cutting but not for solid

combustible woods similar to wood here.




                                                  9
       C.      Roger Goins

       Roger Goins (“Goins”) is a Certified Public Account (“CPA”), who Plaintiff retained to

provide an opinion on damages, including future loss profits. Specifically, Goins concludes that

the net adjusted loss from the fire is $100,253. [Doc. 90-3 at 3]. He then makes projections that

had there been no fire, Plaintiff’s revenue would have increased within the range of $31,191 (2%)

to $37,228 (5%). [Id.].

       During the Daubert hearing, Goins testified that he had filed Plaintiff’s taxes for several

years, including 2016 through 2018. He testified that he does not audit the information but relies

on Plaintiff to provide accurate details. Because Plaintiff operates a sole proprietorship, the

primary source of information is the Plaintiff. He testified that in arriving at his opinion in this

case, he reviewed financial statements from January 1, 2016, through the date of the fire; reviewed

tax returns; reviewed the detailed general ledger; met with Plaintiff and his daughter (who is in

charge of the books and records); and utilized a service that performs analytical work on various

companies. In rendering his opinions, Goins testified as follows:

               First thing I did was took a look at the 18-month ended June of 2017,
               gross volume at that time was $427,507. I divided that number by
               18, came up with $23,750. I used that as my monthly projected
               income base for the next 18 months. Then going on down the
               financial statement, the costs of goods sold. The cost of goods sold
               at average 52.93 percent in 18 months prior to the fire. The period
               after the fire, the costs of goods sold were up substantially. After
               talking to Mr. Boatman, that was due to the loss of so many different
               things he accumulated over the years he was in business. There was
               fuel, there was – there was—or lubricants and oils, belts, bolts,
               different parts. So I didn’t want to overstate the losses after the fire,
               so I adjusted costs of goods sold down to 52.93 percent, included in
               cost of goods sold were the costs of his materials and supplies, costs
               of cars he purchased to refurbish along with his outside services,
               which were things he was unable to do, like alignments and
               transmission rebuilding.




                                                  10
                   Then I asked both of them if there might be any items included
                   before or after the fire that were personal in nature that really
                   weren’t ordinary and necessary for the business to operate. Ms. Ford
                   said she would go back and check. She came up with a schedule.
                   She gave me the schedule. I had those items removed.

         He further explained that in removing such items, he wanted to make certain that all the

expenses were true expenses of the company. He testified that his 2% to 5% range of increased

revenue was conservative and supported by the data of various industries, which state that the

North American automotive repair industry would increase at a cumulative growth rate of 5.8%.

Further, Goins testified that the 2016 tax return was incorrect and that he planned to amend the tax

return, even though he is not required to amend. He explained that when preparing the 2016 tax

return, he used the sales tax returns instead of the profit and loss statement. Goins testified that in

making his projections in this case, he used the correct numbers.

         D.        Carl Lundin

         Carl Lundin, Ph.D., is a professor of metallurgy at the University of Tennessee, who

Plaintiff retained to provide an opinion as to whether drilling occurred on the outside steel sheet

wall from Plaintiff’s business. Later, Dr. Lundin served a rebuttal report [Doc. 94-4], concluding

as follows:

                   [T]he damage to the subject door was strongly influenced by
                   temperature and the loading of the doorframe caused by heating
                   conditions interior to the building during the fire, causing the door
                   to be breached by the conditions inherent with the fire and that the
                   door was not breached from the outside before the fire started.
                   Furthermore, the doorframe deformation was caused by the nature
                   of the fire and the softening of the steel components inherent with
                   the temperature increase.

[Id. at 5]. 4




         4
             Defendants only challenge Dr. Lundin’s later opinion.

                                                    11
       During the Daubert hearing, Dr. Lundin testified that he is a professor in the material

science and engineering department. He testified that with respect to the material science, the

heart and substance of what he does is to examine load factors, tensile strength, and how heat or

cold affects the properties of the material. Dr. Lundin testified that he inspected the remains of

the door, the hinges, the locking mechanism, and the hasp. He obtained photographs and also

read the depositions of the firefighters and Defendants’ employees. With respect to the range of

the fire’s temperature, Dr. Lundin relies on Tim Dunn, who opined that the temperature was

between 1,000° and 1,800° Fahrenheit. He testified that Dunn’s opinion is consistent with what

he (Dr. Lundin) observed in the photographs. He also utilized articles that discussed a material’s

strength at certain temperatures. Dr. Lundin did not have access to the scene because it had already

been demolished prior to him getting involved.

       Dr. Lundin testified that the door frame and the door are steel. At the bottom of the door,

the temperature did not exceed 1,000° Fahrenheit because 1,000° Fahrenheit is the melting

temperature for alumni alloys. Dr. Lundin also explained the damage in a number of items and

structures in several photographs. He testified that he did not perform any testing to make his

determinations because the damage was visual and easy to account. He testified that the scientific

literature also supports his opinions with respect to what the building experienced during the fire.

He stated that he did not need to do any physical testing. He testified that he has experience with

respect to loading factors (i.e., the door, the door frame, girt, and beams). He stated that he

regularly looks at loading factors but typically on other components other than doors and frames.

He stated, however, that the principles with metals and distortion are the same.

       On cross examination, Dr. Lundin testified that he is not a structural engineer and that he

was not sure how many pounds per square inch was created by the downward pressure. He does



                                                 12
not know the value that the hasp would have to endure before it failed. He testified that he did not

do any testing on the hasp, he did not do any calculations as to the weight put on the door frame,

and he did not know the weight of the girt beams. On re-direct examination, Dr. Lundin testified

that he did not need to know the weight or load of the beams.

III.    STANDARD OF REVIEW

       “Federal Rule of Evidence 702 obligates judges to ensure that any scientific testimony or

evidence admitted is relevant and reliable.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137,

147 (1999) (quoting Daubert v. Merrell Dow Pharma., Inc., 509 U.S. 579, 589 (1993)).

Specifically, Rule 702 provides as follows:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if:

               (a) the expert’s scientific, technical, or other specialized knowledge
                   will help the trier of fact to understand the evidence or to
                   determine a fact in issue;

               (b) the testimony is based on sufficient facts or data;

               (c) the testimony is the product of reliable principles and methods;
                   and

               (d) the expert has reliably applied the principles and methods to the
                   facts of the case.

Fed. R. Evid. 702.

       In Daubert, the Supreme Court of the United States stated that a district court, when

evaluating evidence proffered under Rule 702, must act as a gatekeeper, ensuring “that any and all

scientific testimony or evidence admitted is not only relevant, but reliable.” 509 U.S. at 589. The

Daubert standard “attempts to strike a balance between a liberal admissibility standard for relevant




                                                 13
evidence on the one hand and the need to exclude misleading ‘junk science’ on the other.” Best v.

Lowe’s Home Ctrs., Inc., 563 F.3d 171, 176–77 (6th Cir. 2009).

       The factors relevant in evaluating the reliability of the testimony, include: “whether a

method is testable, whether it has been subjected to peer review, the rate of error associated with

the methodology, and whether the method is generally accepted within the scientific community.”

Coffey v. Dowley Mfg., Inc., 187 F. Supp. 2d 958, 970-71 (M.D. Tenn. 2002) (citing Daubert, 509

U.S. at 593–94). Rule 702 inquiry as “a flexible one,” and the Daubert factors do not constitute a

definitive checklist or test. Kumho Tire Co., 526 U.S. at 138-39 (citing Daubert, 509 U.S. at 593);

see also Heller v. Shaw Indus., Inc., 167 F.3d 146, 152 (3d Cir. 1999) (explaining that these factors

“are simply useful signposts, not dispositive hurdles that a party must overcome in order to have

expert testimony admitted”). “[A] party must show, by a ‘preponderance of proof,’ that the witness

will testify in a manner that will ultimately assist the trier of fact in understanding and resolving

the factual issues involved in the case.” Coffey, 187 F. Supp. 2d at 70-71 (quoting Daubert, 509

U.S. at 593-94). The party offering the expert has the burden of proving admissibility. Daubert,

509 U.S. at 592 n. 10.

       Finally, “the court will not exclude expert testimony merely because the factual bases for

an expert’s opinion are weak.” Andler v. Clear Channel Broad., Inc., 670 F.3d 717, 729 (6th Cir.

2012) (quotation marks and citations omitted). Exclusion is the exception, not the rule, and “the

gatekeeping function established by Daubert was never ‘intended to serve as a replacement for the

adversary system.’” Daniels v. Erie Ins. Group, 291 F. Supp. 3d 835, 840 (M.D. Tenn. Dec. 4,

2017) (quoting Rose v. Matrixx Initiatives, Inc., No. 07–2404–JPM/tmp, 2009 WL 902311, at *7

(W.D. Tenn. March 31, 2009)) (other quotations omitted). Rather, “[v]igorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof are the traditional



                                                 14
and appropriate means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596.

Rule 702 does not “require anything approaching absolute certainty.” Daniels, 291 F. Supp. 3d at

840 (quoting Tamraz v. Lincoln Elec. Co., 620 F.3d 665, 671–72 (6th Cir. 2010)).

IV.    ANALYSIS

       As an initial matter, during the hearing, the parties agreed that certain motions were moot.

For instance, with respect to Plaintiff’s Motion in Limine to Exclude Richard Green [Doc. 75],

Plaintiff stated that Green’s testimony is irrelevant. Defendants stated that they retained Green

because it appeared that Plaintiff was claiming as damages the costs of rebuilding the building.

Defendants stated if Plaintiff is simply claiming the leasehold improvements, which is $5,000,

then Defendants would withdraw Green as an expert. Plaintiff stated that his claim for leasehold

improvements is just $5,000. Accordingly, Plaintiff’s Motion and Supplemented Motion [Docs.

74, 75] are DENIED AS MOOT.

       In addition, the parties announced that they reached an agreement with respect to

Defendants’ Motion in Limine to Exclude Scott Huggins and Kenneth Boatman [Doc. 92]. The

parties agreed that Plaintiff will not rely on Scott Huggins and that Kenneth Boatman will only

offer factual testimony and will not be referred to as an expert. Accordingly, Defendants’ Motion

in Limine to Exclude Scott Huggins and Kenneth Boatman [Doc. 92] is DENIED AS MOOT.

       Finally, Defendants withdrew their Motion to Strike Tim Dunn’s Expert Reports [Doc. 98].

The parties explained that only Boatman performed testing, and therefore, the parties will depose

Boatman on such testing. Accordingly, Defendants’ Motion to Strike Tim Dunn’s Expert Reports

[Doc. 98] is DENIED AS MOOT.




                                                15
        The Court will now turn to the remaining Motions and address them in the order in which

they were filed. 5

        A.      Plaintiff’s Motion in Limine to Exclude Terry Orr

        Terry Orr (“Orr”) is a Certified Public Account (“CPA”), who Defendants retained to

investigate and analyze Plaintiff’s lost profits. In Orr’s expert report, he summarizes his opinions

as follows:

                The Goins Submission should not be relied upon as it: i) fails to
                conclude or render an expert opinion on the lost profits Mr. Goins
                believes are appropriate, ii) lacks and introduction of Mr. Goins’[s]
                professional experience with matters of economic damages, iii)
                lacks a historical overview of the Company necessary to estimate
                damages (if any), iv) lacks an explanation of underlying damages
                methodology utilized; and v) lacks basic supporting documentation.

[Id. at 72-3 at 5]. He further opines that the Goins Submission does not meet the standards of an

expert opinion. [Id.]. He states that Goins does not provide his professional experience and that

he failed to provide a historical overview of the company. [Id. at 6]. He further explains that the

Goins Submission lacks an explanation of the damages’ methodology and supporting

documentation. [Id. at 6-8]. He concludes that the Goins Submission is materially flawed and

that in his opinion, it is unsupported and unreliable. [Id. at 9].




        5
         In Defendants’ responses to Plaintiff’s Motions in Limine, Defendants argue that a motion
in limine is not the proper mechanism to exclude entire reports and that such rulings are advisory
and may be reversed later. The Court finds all the Motions, including Defendants’, are proper and
were required to be filed pursuant to the Scheduling Order in this case. See [Doc. 16 at 3]; see
also Travelers Indem. Co. v. Indus. Paper & Packaging Corp., No. CIV.A. 3:02-CV-491, 2006
WL 2050686, at *8 (E.D. Tenn. July 19, 2006) (“The proper procedure to oppose or dispute the
testimony of an expert is by filing a motion in limine to exclude expert testimony (motion for
a Daubert hearing) in accordance with the scheduling order.”). The Court may reserve ruling on
the Motions, but the Court finds it has sufficient information to adjudicate the Motions at this time,
unless otherwise noted.


                                                  16
       Plaintiff argues that Orr’s opinions should be excluded because he testifies as to the Court’s

gatekeeping role and the admissibility of expert testimony. Plaintiff asserts that Orr’s testimony

will not assist the jury and his opinions constitute legal conclusions. Defendants respond that Orr

opines on Goins’s opinions, which are unreliable and irrelevant. Defendants argue that Orr does

not opine on the admissibility of Goins’s opinions.

       During the hearing, Plaintiff argued that his primary objection is that Orr’s report is full of

legal conclusions and that Defendants are using Orr to cross examine Goins. Defendants stated

that accounting principles are difficult to understand and that they need an expert to explain the

deficiencies in Goins’s report. Defendants argued that striking his entire testimony is not necessary

and that Orr would not use the words “unreliable” or “expert report.”

       The Court finds Plaintiff’s arguments well taken, in part. While Orr is allowed to explain

to the jury why he believes Goins’s expert report is deficient as proper rebuttal testimony, he

cannot testify that Goins fails to render an expert opinion, fails to meet the standards of an expert

opinion, or his methods are unreliable. United States v. Melcher, 672 F. App'x 547, 552 (6th Cir.

2016) (“Rule 702 prohibits expert witnesses from testifying to legal conclusions.”). Further,

Plaintiff argues that Orr’s testimony will simply constitute a cross examination of Goins’s

opinions. Orr, however, is a rebuttal expert. “A number of other district courts have held that

rebuttal expert witnesses may criticize other experts’ theories and calculations without offering

alternatives.” Aviva Sports, Inc. v. Fingerhut Direct Mktg., Inc., 829 F. Supp. 2d 802, 834 (D.

Minn. 2011) (string citing cases). Accordingly, Plaintiff’s Motion in Limine to Exclude Terry Orr

[Doc. 72] is GRANTED IN PART. Orr may explain to the jury why he believes Goins’s opinions

are incorrect or deficient, but Orr may not render legal conclusions as set forth above.




                                                 17
        B.     Plaintiff’s Motion in Limine to Exclude Tracey Bellamy

       Tracey Bellamy (“Bellamy”) is the Chief Engineering Officer for Telgian Corporation.

[Doc. 83-1 at 11]. Defendants retained Bellamy to investigate and analyze whether the alleged

drilling by the Comcast Technician into the metal siding of Boatman Automotive constituted “hot

work” under NFPA 51b. In his expert report, Bellamy focuses on three questions: (1) what is the

applicable standard of care for hot work in Tennessee; (2) does drilling of sheet metal constitute

“hot work” as defined by the applicable standard of care, and (3) who is responsible for the control

of hot work activities within a facility. [Doc. 83-3]. Bellamy further states:

               IFC, Chapter 80 includes a complete list of referenced standards that
               are included as a referenced part of the mandated provisions of the
               Fire Code. A review of the various referenced NFPA Standards
               reveals that NFPA 51B is not one of the various cited mandated
               standards. Rather, the IFC includes a separate Chapter 35 entitled
               Welding and Other Hot Work. As a result, the provisions of IFC,
               Chapter 35 would form the legally mandated standard of care for
               “Hot Work” and not NFPA 51B in the State of Tennessee.

        He renders the following conclusions:

               1. The legally mandated standard of care for control of “hot work”
                  activities in the State of Tennessee is established by the State
                  Fire Marshal and includes Chapter 35 of the International Fire
                  Code (2012 Edition).

               2. The alleged drilling of the metal siding installed at the subject
                  facility would not be sufficient to rise to the level of “hot work”
                  under the provisions of both IFC, Chapter 35, and NFPA 51B
                  nor would it have represented an ignition hazard to the facility.

               3. The Plaintiff should have been aware of necessary “hot work”
                  permits and establishment of necessary precautions for “hot
                  work” and should have protested upon discovery of any work
                  being conducted contrary to such and taken necessary actions to
                  address resultant hazards.

[Doc. 83-2 at 5].




                                                18
        Plaintiff argues that Bellamy’s opinions are irrelevant because he proposes to testify as to

the law. Further, Plaintiff argues that Bellamy’s opinion that Plaintiff is responsible is irrelevant

because Defendants withdrew their comparative fault defense. In addition, Plaintiff argues that

Bellamy’s testimony is cumulative.

        Defendants argue that Plaintiff has also offered an expert on the applicable standard of

care, Tim Dunn. Defendants state that Bellamy discusses the factual basis for his opinions and

that Bellamy is offered to rebut Dunn. 6

        The Court finds that portions of Bellamy’s expert report constitute impermissible legal

conclusions. For instance, with respect to Bellamy’s third opinion, the Court finds that this opinion

simply instructs the jury that the incident was Plaintiff’s fault. Bellamy may testify as to what is

required under the International Fire Code or NFPA 51B, but he may not opine that it was

Plaintiff’s duty to oversee the hot work. Further, the Court finds that this opinion is irrelevant as

Defendants are not relying on a comparative fault defense. Thus, the Court hereby STRIKES

Bellamy’s third opinion.


        6
          Defendants also assert that Plaintiff did not take Bellamy’s deposition, and therefore,
Plaintiff’s assertion that Bellamy’s testimony is improper is not based on actual testimony or
statements. Defendants state that at trial, Bellamy will provide in-depth testimony to explain to
the jury his understanding of the facts of the case and the basis and the reasons for his opinions.
Plaintiff argues that the Federal Rules of Civil Procedure require disclosure of all the opinions of
the expert and the basis and reasons for them. Plaintiff states that he is entitled to rely on the expert
report and that the failure to disclose any opinions constitutes a basis to exclude them.

        Rule 26(a)(2)(B) requires that the expert report contain “a complete statement of all
opinions that the witness will express and the basis and reasons for them.” The Sixth Circuit has
noted, however, that this Rule “does not limit an expert's testimony simply to reading his report.
No language in the rule would suggest such a limitation. The rule contemplates that the expert will
supplement, elaborate upon, explain and subject himself to cross-examination upon his report.”
Thompson v. Doane Pet Care Co., 470 F.3d 1201, 1203 (6th Cir. 2006). Thus, while Bellamy may
supplement, elaborate, and explain his opinions, he may not offer new opinions or new reasons for
his opinions. If Bellamy impermissibly exceeds the information that is contained in his report,
Plaintiff may object at trial.


                                                   19
       The Court finds Bellamy’s first and second opinions do not constitute impermissible legal

conclusions. His first opinion simply serves to rebut Dunn’s testimony (and the allegations in the

Amended Complaint) that the NFPA 51B is applicable. See Tolliver v. Tellico Vill. Prop. Owners

Ass'n, Inc., 579 S.W.3d 8, 21–22 (Tenn. Ct. App. 2019) (allowing expert testimony on the standard

of care when negligence is “not obvious and readily understandable by an average layperson”)

(other citations omitted).

       Further, Plaintiff argues that Bellamy’s opinions are cumulative of Dr. Hoffman and Dr.

Deatherage’s opinions. While there does appear to be some overlap in their proposed testimonies

with respect to whether the NFPA 51B applies in this case, it appears to the undersigned that

Bellamy generally provides opinions with respect to regulations and the NFPA 51B, while Dr.

Hoffman and Dr. Deatherage focused on testing to determine whether the drilling that allegedly

took place in this case could constitute hot work under the NFPA 51B. At this time, the Court will

not exclude or limit his opinions for being cumulative, but if his testimony because unduly

cumulative during trial, Plaintiff may object. Accordingly, Plaintiff’s Motion in Limine to Exclude

Tracey Bellamy [Doc. 83] is GRANTED IN PART.

       C.      Plaintiff’s Motion in Limine to Exclude Harold Deatherage and Donald
               Hoffman [Doc. 85]

       Harold Deatherage, Ph.D., (“Dr. Deatherage”) is a consulting engineer with Construction

Engineering Consultants and a Professor Emeritus in the Department of Civil and Environmental

Engineering at the University of Tennessee. [Doc. 85-1 at 7]. Defendants retained Dr. Deatherage

to provide opinions related to Defendants’ means and methods to install upgraded cable, internet,

and phone services to Plaintiff’s facility. [Id.]. In his report, Dr. Deatherage concludes as follows:

               The results of testing of the actual sheet metal siding from the
               Boatman Automotive facility were comparable to those performed
               on sheet metal of similar thickness. However, the CEC test data


                                                 20
               would indicate that the probability of exceeding 400°F for the actual
               sheet metal siding is 2.05 X 10-26, significantly less than previous
               testing on exemplar sheet metal. Therefore, as noted in the previous
               report, it is not likely that expanding the hole size in the sheet metal
               siding of the Boatman Automotive facility by drilling would
               generate enough heat to start a fire.

[Doc. 85-4 at 2].

       As mentioned above, Dr. Hoffman is a senior scientist with Safety Engineering

Laboratories, Inc., a professional engineer, and a certified fire investigator. [Id. at 9]. Defendants

retained Dr. Hoffman to perform a scientific and engineering analysis of the fire. [Id.].

       Plaintiff states that both expert witnesses produced videos of the testing and experiments,

but the tests and experiments were not substantially similar to the conditions of the incident.

       “[W]hen an expert conducts testing which ‘purports to replicate actual events, the

proponent of the evidence must show that the replication and the experiment are substantially

similar. The closer the experimental evidence simulates actual events rather than demonstrates a

scientific principle, the higher the foundational standard: the experiment and event must be

sufficiently similar to provide a fair comparison.’” Jackson v. E-Z-GO Div. of Textron, Inc., 326

F. Supp. 3d 375, 405–06 (W.D. Ky. 2018) (quoting Dortch v. Fowler, No. 305-CV-216-JDM,

2007 WL 1794940, at *1 (W.D. Ky. June 15, 2007)).

       Plaintiff argues that the experts’ tests were not substantially similar to the event because

the sheet metal was different, the drill bits were different, the experts did not conduct the drilling

for the proper amount of time, the testing did not take into account the ambient temperature and

its effect on the sheet metal siding, and Dr. Deatherage did not drill from the proper position when

testing. Plaintiff states that Dr. Hoffman’s and Dr. Deatherage’s testimony will not assist the jury

because their tests were not substantially similar to the actual condition.




                                                 21
       The Court has considered Plaintiff’s objections but finds that they are better suited for cross

examination. During the Daubert hearing, Dr. Hoffman explained that he did not use the siding

from Plaintiff’s building because there was not enough to test. With respect to the material, he

explained that he used a 26-gauge siding attached to a wood frame. He then placed a target of

paper underneath the siding and proceeded to drill multiple holes using a thermal imaging camera

to demonstrate that the drilling of the steel siding would not produce particles that could ignite.

He explained that the 26-gauge siding is consistent with the 26-gauge steel on the building that he

measured during the artifact inspection. Further, Dr. Hoffman testified that he drilled through

metal, insulation, and a wood board. Although he did not drill through an OSB board, he explained

that the drill bit does not get anywhere near the temperature needed to ignite and no one can testify

as to how the drilling was actually performed. 7

       With respect to the size of the drill bit, Dr. Hoffman testified that he used a larger drill bit

to generate more heat. He further testified that the diameter of the drill bit does not materially

impact the testing and that a bigger drill bit only created a fifteen-degree temperature difference,

which is insufficient to generate the heat needed to start a fire. He further testified that ambient

temperatures of the testing area did not impact his determination that drilling was not a competent

ignition source. He explained, “Commonly what we do for ambient temperatures is we can take

Delta, which means if you’re ten degrees higher, you add ten degrees to your results. It’s the same

result. If it’s ten degrees lower than what you tested at, you subtract ten degrees. In any case,

we’re hundreds of degrees off, not tens of degrees, so it doesn’t matter.”



       7
         Plaintiff argues that Sammy Dyer testified that he heard Hearn drilling for ten, twelve, to
fifteen minutes, but it was not continuous drilling. Plaintiff may cross examine Dr. Hoffman with
Dyer’s testimony, but Dyer’s testimony is not a basis to exclude Dr. Hoffman, who opines that
Dyer’s testimony is inconsistent with the evidence. Such factual questions are for the jury to
decide.

                                                   22
        With respect to the sharpness of the drill bit, Dr. Hoffman stated that he took that into

consideration and that a sharper drill bit generates additional and larger wood particles. Dr.

Hoffman stated that the testing was done using a worst case scenario design. Further, he testified

that the longer someone drills, the more heat and friction it creates; however, there are limits on

the temperature that can be generated. He stated that the purpose of the testing was to determine

such limits. He testified that he did not drill for five to fifteen minutes because such a drilling time

was inconsistent with the physical evidence. He determined that drilling was not a competent

thermal source.

        Dr. Deatherage also sufficiently explained why his testing was not identical to the actual

event. He used cold-rolled steel to drill because it has a similar thickness to the sample siding, and

his choice only benefits Plaintiff because cold-rolled steel is more resilient than the sample siding

from Boatman Automotive. [Doc. 111-1 at 5]. With respect to the position of the drill during

testing, Dr. Deatherage explained that vertical positioning was selected for several reasons: (1)

because the vertical positioning allowed for greater control over the amount of pressure being

applied to the drill; (2) because the limitations for the amount of pressure that can be safely applied

while on a ladder (25 lbs); and (3) there is no scientific significance between testing vertically or

horizontally. [Doc. 111-1 at 8]. Dr. Deatherage concludes that his use of alternative materials

produced more conservative results. [Id. at 10].

        Further, Dr. Deatherage also explains that Plaintiff’s assertion that Hearn drilled for five to

fifteen minutes is not plausible as drilling shows it only takes a few seconds to drill through the

material. [Id.]. Dr. Deatherage also used the same sized drill bits issued to Comcast technicians,

and he used sharp and dull drill bits. [Id. at 7-8]. He further states that testing shows a marked

decrease in temperature when the dull drill bits were used. [Id. at 7].



                                                  23
        As explained above, the experiments do not have to be identical to the actual condition.

United States v. Baldwin, 418 F.3d 575, 580 (6th Cir. 2005). “Where the conditions are

substantially similar, ‘dissimilarities affect the weight of the evidence, not its admissibility.’” Id.

(quoting Persian Galleries, Inc. v. Transcon. Ins. Co., 38 F.3d 253, 258 (6th Cir. 1994)) (citation

and quotation marks omitted). The Court finds that Dr. Hoffman and Dr. Deatherage have

sufficiently explained their tests and the choices they made for their tests, and the Court does not

find that their tests are too dissimilar from the actual event. Plaintiff’s criticisms of their tests can

be vigorously pursued through cross examination. Accordingly, Plaintiff’s Motion in Limine to

Exclude Harold Deatherage and Donald Hoffman [Doc. 85] is DENIED.

        D.      Defendant’s Motion in Limine to Exclude Roger Goins [Doc. 90]

        As mentioned above, Roger Goins (“Goins”) is a CPA, who Plaintiff retained to provide

an opinion on damages, including future loss profits. Specifically, Goins concludes that the net

adjusted loss from the fire is $100, 253. [Doc. 90-3 at 3]. He then makes projections that had

there been no fire, Plaintiff’s revenue would have increased within the range of $31,191 (2%) and

$37,228 (5%). [Id.].

        Defendants argue that Goins opinions are unreliable and that he relied exclusively on

information Plaintiff provided him. Defendants assert that he did not audit any of Plaintiff’s

records, which strongly suggests his opinions are inaccurate. Defendants state that Goins did not

verify the costs of goods sold and that there are discrepancies between the internal financial

statements used by Goins to project future losses and tax returns filed by the business.

        Plaintiff responds that Goins relied upon his knowledge of Plaintiff’s business operations,

financial statements, tax preparation services rendered to Plaintiff, and interviews with Plaintiff

and his daughter. Plaintiff states that in addition to his accounting experience, Goins is uniquely



                                                   24
positioned to express opinions relating to Plaintiff’s economic losses due to his personal

knowledge and experience with Plaintiff’s business operations as a result of the tax preparation

work performed and as a customer of Boatman Automotive.

       The Court finds Defendants’ objections go to the weight of Goins’s opinions, rather than

to their admissibility. Defendants object that Goins relied exclusively on information that Plaintiff

provided him. Goins, however, did not rely exclusively on the information Plaintiff provided him.

Goins explained that he has worked as Plaintiff’s CPA for years, preparing the tax returns; he

relied upon his experience and knowledge in working for small businesses; and he relied on the

information Plaintiff provided him. Furthermore, as Goins stated during the hearing, Plaintiff is

the source of information given that Boatman Automotive is a sole proprietorship. Defendants

argue that Goins relied on Plaintiff to determine whether certain expenses were business or

personal. Goins testified that Plaintiff’s daughter created a schedule of such items and that Goins

removed such items. To the extent that Goins relied on Plaintiff (or his daughter to remove such

expenses), Defendants may cross examine Goins at trial. See also Andler v. Clear Channel Broad.,

Inc., 670 F.3d 717, 729 (6th Cir. 2012) (explaining that courts do not strike an expert opinion

“merely because the factual basis for the expert’s opinion are weak”) (quotation marks and

citations omitted). Defendants object that Goins relied on information from Plaintiff in calculating

the 2% to 5% growth rate, but he testified that he performed analytical work on various companies

to determine the appropriate growth rate.

       Finally, Defendants argue that there was a discrepancy between Boatman Automotive’s

2015 gross income and the 2016 tax return. Goins testified that when he was processing the

information for this case, he came to realize that the 2016 tax return was not accurate. He explained

that he has used the sales tax returns instead of the profit and loss statements. He further testified



                                                 25
that he and Plaintiff were going to amend the 2016 tax return, but they were not required to do so.

He testified that he used the correct profit and loss calculations in rendering his conclusions in this

case. Accordingly, the Court finds Defendants’ arguments not well taken, and their Motion in

Limine to Exclude Roger Goins [Doc. 90] is DENIED.

        E.     Defendant’s Motion in Limine to Exclude Carl Lundin [Doc. 94]

        As mentioned above, Dr. Lundin is a professor of metallurgy at the University of

Tennessee, who Plaintiff retained to provide an opinion as to whether drilling occurred on the

outside steel-sheeting wall from Plaintiff’s business. Later, Dr. Lundin served a rebuttal report

[Doc. 94-4], concluding as follows:

               [T]he damage to the subject door was strongly influenced by
               temperature and the loading of the doorframe caused by heating
               conditions interior to the building during the fire, causing the door
               to be breached by the conditions inherent with the fire and that the
               door was not breached from the outside before the fire started.
               Furthermore, the doorframe deformation was caused by the nature
               of the fire and the softening of the steel components inherent with
               the temperature increase.

[Id. at 5].

        Defendants do not seek to strike Dr. Lundin’s opinion that drilling occurred. Instead,

Defendants seek to exclude Dr. Lundin’s opinion regarding the lock and hasp that secured the

office door.    Defendants argue that Dr. Lundin’s opinions regarding the door are purely

speculative. Defendants assert that Dr. Lundin has no independent knowledge of the temperature

inside Boatman Automotive during the fire. Further, Defendants assert that Dr. Lundin’s opinions

as to the loading caused by the failure of the building is based on speculation and exceeds Dr.

Lundin’s area of expertise. Defendants state that Dr. Lundin did not perform any testing to

determine the load that was placed on the door and frame as a result of the steel and he has no

information as to the make, manufacturing process, or weight of the beams.                In addition,


                                                  26
Defendants argue that Dr. Lundin did not make any calculations to test his beliefs, and therefore,

his opinions as to the loading experienced by the door should be struck.

       The Court will first address Defendants’ challenges to Dr. Lundin’s qualifications. Dr.

Lundin testified that metallurgy is the “science of a material which is metallic in nature and it

involves the properties of the material, the composition, either hot working or mechanical working

changes that it has undergone. Anything to do with how material will perform in service after it

has been designed in that manner.” [Doc. 94-5 at 3]. He continued that it is the science of

measuring how metal performs under stressors. [Id.]. Further, he explained at the Daubert

hearing, with respect to the material sciences, the heart and substance of his work is to examine

load factors, tensile strength, and how heat or cold affects the properties of such material. He also

stated that he regularly looks at loading factors. Given Dr. Lundin’s experience, the Court finds

he is qualified to offer his second opinion.

       Further, Defendants argue that Dr. Lundin has no independent knowledge of the

temperature inside the building, the failure of the building is based on speculation, and that he

failed to perform any testing or calculations.

       The Court finds Defendants’ criticisms better suited for cross examination. In rendering

his opinions, Dr. Lundin relied upon the following: (1) inspections of the subject door, door frame,

hasp, and the padlock; (2) inspection of the sheet metal, siding, cables, and drill bit; (3) review of

depositions; (4) discussion with Tim Dunn; (5) interviews with Plaintiff; (6) review of the

photographs; (7) review of literature; and (8) his experience and knowledge. Defendants argue

that he relied on Tim Dunn’s opinion with respect to the temperature, but Dr. Lundin also relied

on his knowledge and observations. He explained that Dunn’s opinion was consistent with what




                                                 27
he (Dr. Lundin observed) in the photographs. He also utilized articles relating to materials’

strength at certain temperatures.

       Defendants argue that Dr. Lundin did not perform any tests to determine the load that was

placed on the door and the frame as a result of the steel and he did not make any calculations.

Further, Defendants argue that Dr. Lundin did not test the hasp to determine whether the hasp had

unwrapped as a result of the fire. The factors outlined in Daubert, however, are not a definitive

checklist. Several courts have explained that the failure to test is not an automatic bar to providing

expert testimony. Clark v. Chrysler Corp., 310 F.3d 461, 467 (6th Cir. 2002) (“Daubert does not

require an expert to come in and actually perform tests in any given situation”); AmGuard Ins. Co.

v. Fire Sys. of Michigan, Inc., No. 18-11952, 2019 WL 3456809, at *4 (E.D. Mich. July 31, 2019)

(“physical testing of a hypothesis is not a requirement for reliability”). With respect to the lack of

any calculations, the Court finds this objection goes to the weight of Dr. Lundin’s testimony and

not to its admissibility. Defendants may cross examine Dr. Lundin on this issue. Accordingly, the

Court DENIES Defendants’ Motion in Limine to Exclude Carl Lundin [Doc. 94].

       F.      Defendants’ Motion in Limine to Exclude Tim Dunn [Doc. 96]

       As mentioned above, Tim Dunn (“Dunn”) is a professional engineer and a certified fire

and explosion investigator, retained by Plaintiff. Dunn opines that the fire in Boatman Automotive

likely started in the upstairs storage closet above the office and was the result of hot work

associated with the RG-11 cable installation by the Comcast technician. [Doc. 96-3 at 8].

       Defendants object to Dunn’s testimony on several grounds. First, Defendants argue that

Dunn’s cause and origin opinion is based on the absence of evidence. Defendants state that

pursuant to the NFPA, there are four sources of data and information that can be used to determine

the origin of the fire: (1) notation of the location of electrical activity or arc mapping; (2)



                                                 28
interpretation of fire patterns; (3) analysis of fire dynamics; and (4) consideration of witness

statements. Defendants argue that Dunn did not perform arc mapping and that in failing to consider

evidence of arc mapping, he failed to consider alternative hypothesis for the fire, which the NFPA

states is a “serious error.” [Doc. 97 at 17]. Defendants argue that Dunn did not rely upon any of

these sources when developing his opinion on the cause and origin of the fire.

       With respect to the lack of arc mapping, Dunn testified that he found no signs of electrical

arcing, which was also consistent with Captain Whitaker’s and Anthony Fultz’s opinions that the

cause of the fire was not electrical. See Walter v. Auto-Owners Mut. Ins. Co., No. 3:15-CV-535-

TAV-DCP, 2018 WL 3650284, at *15 (E.D. Tenn. Aug. 1, 2018) (“Although following NFPA

921 indicates the reliability of an investigator's methods, a departure from the document's

guidelines is not necessarily in and of itself grounds for automatic disqualification.”

(quoting Travelers Cas. Ins. Co. v. Volunteers of Am. Ky., Inc., No. 5:10-301-KKC, 2012 WL

3610250, at *3 (E.D. Ky. Aug. 21, 2012)) (other citations omitted). Defendants argue that Dunn

acknowledged that there was electrical arcing at the junction box, but Defendants can cross

examine Dunn on this issue. Defendants argue that Dunn failed to consider alternative hypothesis

for the fire, but the Court disagrees. Dunn explained that he examined whether the fire could have

been caused by lightning, and he also considered accelerants. Further, Defendants state that Dunn

did not to reconstruct the area of fire damage as best as possible because he did not look at the

fencing around the building. The fire damage was to the building, which Dunn inspected, and

Defendants may cross examine Dunn on why he did not examine the fencing around the building.

       Defendants further argue that Dunn’s opinion is full of negative inferences and not actual

data. Defendants point to Dunn’s testimony that the lack of damages to certain areas in the building

made him conclude that the origin of the fire was not located around such areas. Dunn’s



                                                29
observation that there was no damage on certain items is collecting actual data. Defendants further

argue that Dunn failed to consider witness statements. Dunn testified, however, that he did discuss

the events with several firefighters, and he also interviewed Plaintiff and Plaintiff’s daughter.

Defendants state that Dunn did not ask the witnesses pertinent questions, but Defendants may cross

examine Dunn on what he did, or did not, ask the witnesses. Defendants argue that Dunn should

have asked the firefighters whether the second floor was still in place when they arrived, but Dunn

testified that what he gathered from the witnesses’ interviews was that there was no collapse of the

breakroom. If Defendants have evidence of such, they may present such evidence at the trial for

the jury to weigh and consider.

       Further, Defendants argue that Dunn did not perform any testing to determine if the actions

of Hearn could have started the fire. As other courts have explained, however, “Expert testimony

has been held to be consistent with NFPA 921 and satisfy Daubert without independent testing.”

Walter, 2018 WL 3650284, at *17 (E.D. Tenn. Aug. 1, 2018) (citing Erie Ins. Co. v. Sunbeam

Prod., Inc., No. 2:12-CV-00703, 2015 WL 127894, at *7 (S.D. Ohio Jan. 8, 2015) (stating that

although the expert “did not perform physical experiments to test his hypothesis, NFPA 921

specifically provides that testing is done by the principle of deductive reasoning”); Travelers

Indem. Co., 2006 WL 1788967, at *4 (permitting an expert fire investigator to testify without

performing physical testing); McCoy v. Whirlpool Corp., No. Civ.A 02-2064, 2003 WL 1923016,

at *3–4 (D. Kan. Apr. 21, 2003) (stating that “independent testing is not the sine qua non of

admissible under Daubert”); Donegal Mut. Ins. v. White Consolidated Ins., 852 N.E.2d 215, 225

(Ohio Ct. App. 2006) (disagreeing with defendant's argument that the expert's lack of testing the

hypothesis rendered the opinion inadmissible).




                                                 30
       Defendants argue that Dunn lacks the necessary qualifications to offer any opinions on the

applicability of NFPA 51B. Defendants state that Dunn testified that he did not know if the NFPA

51B has been adopted by Tennessee and he did not perform any testing to determine whether the

alleged drilling performed by Hearn is sufficient to qualify as “hot work” under NFPA 51B.

Further, they argue that Dunn did not do any statistical or probability analysis to determine the

odds of a fire starting in a similar situation. They argue, therefore, he is not qualified to testify

whether Hearn’s drilling constituted “hot work.”

       The Court finds Dunn is qualified to testify about the NFPA 51B. As Dunn explained, he

is a professional engineer and a certified fire and explosion investigator. Defendants may cross

examine Dunn on the applicability of the NFPA 51B in Tennessee. Defendants’ other arguments

regarding Dunn’s qualifications (i.e., Dunn is not qualified to testify that Hearn’s drill constitutes

“hot work” because Dunn did not test any conclusions or perform a statistical or probability

analysis) relates to the reliability of his opinions, not his qualifications. The Court has addressed

such arguments above.

       Further, Defendants argue that Dunn’s opinions regarding what caused the metal hasp to

unfurl are not supported by any evidence, data, or testing and that Dunn did not rule out other

alternative sources for the damage. The Court finds Defendants may cross examine Dunn on these

issues. Finally, Defendants filed a supplemental brief arguing that the parties took the deposition

of Rosemary Nichols, the first firefighter to enter the building, who testified that the ceiling was

in place when she entered. Defendants state that Dunn testified that if the ceiling was in place,

then it would seem more of an office fire, rather than a break room fire. Plaintiff responds that

Nichols’s testimony is inconsistent with other witnesses’ statements and the evidence. The Court

agrees with Plaintiff that the jury must hear the above evidence and weigh it accordingly, not the



                                                 31
Court. Defendants later argue that Dunn’s failure to obtain Nichols’s statement highlights his

failure to conduct a complete analysis. Defendants may cross examine Dunn on Nichols’s

statement at trial. Accordingly, the Court finds Defendants’ arguments not well taken, and their

Motion in Limine to Exclude Tim Dunn [Doc. 96] is DENIED.

V.     CONCLUSION

       Accordingly, for the reasons stated above, the Court FINDS as follows:

              (1) Plaintiff’s Motion in Limine to Exclude Terry Orr [Doc. 72] is
                  GRANTED IN PART;

              (2) Plaintiff’s Motion in Limine to Exclude Richard Green and
                  Supplemented Motion [Docs. 74, 75] are DENIED AS MOOT;

              (3) Plaintiff’s Motion in Limine to Exclude Tracey Bellamy [Doc.
                  83] is GRANTED IN PART;

              (4) Plaintiff’s Motion in limine to Exclude Harold Deatherage and
                  Donald Hoffman [Doc. 85] is DENIED;

              (5) Defendants’ Motion in Limine to Exclude Roger Goins [Doc.
                  90] is DENIED;

              (6) Defendants’ Motion in Limine to Exclude Scott Huggins and
                  Kenneth Boatman [Doc. 92] is DENIED AS MOOT;

              (7) Defendants’ Motion in Limine to Exclude Carl Lundin [Doc. 94]
                  is DENIED;

              (8) Defendants’ Motion in Limine to Exclude Tim Dunn [Doc. 96]
                  is DENIED;

              (9) Defendants’ Motion in Limine to Strike Dunn’s Expert Reports
                  [Doc. 98] is DENIED AS MOOT.

       IT IS SO ORDERED.
                                            ENTER:


                                            United States Magistrate Judge




                                              32
